Title: Enclosure: Stephen Hallet’s Description of His New Plan for the Capitol, [ca. 15 March 1793]
From: Hallet, Stephen,Jefferson, Thomas
To: Washington, George,Jefferson, Thomas


EnclosureStephen Hallet’s Description of His
 New Plan for the Capitol

[ca. 15 Mch. 1793]

Succinct description of a new Plan of a Capitol by Mr. Hallet.
The principal front is in a direct line of 320. feet in length, having in the middle a circular projection of 105. feet diameter, very nearly of the proportions of the Pantheon, and crowned in the same taste, the same Cornish, surmounted by a balustrade, crowns the whole edifice which is proposed to be covered in terrasses. The Sub-basement will raise the first floor to some steps above the level of the highest ground, and will afford a great number of offices and lodgings for doorkeepers and other conveniences. In the circular mass, a large open vestibule of nine arches, 10 feet wide, gives room to enter in carriages, from whence is a communication by a circular staircase to the central vestibule on the first floor, which has an entry on the same level to the East, giving passage to the antichambers, stair-cases and other interior communications. The Representatives room is in the same stile and placed in the same manner as in my preceding plan. The Senate is at the other end and disposed so that all the effects of the light are symmetrical as if it occupied the whole mass. The Conference room is in the middle in the circular projection on the second floor. It’s inside is an exact sphere in imitation of the Pantheon. All the rooms, without exception, are lighted and aired directly, because they have all windows in outer walls.
